Case 1:20-cv-20023-RNS Document 111 Entered on FLSD Docket 04/13/2021 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                          Case No. 20-20023-Civ-SCOLA/TORRES


  KELLY A. JORDAN,

                 Plaintiff,

  v.

  CLAUDIO FILIPPONE.
  HOLOSGEN, LLC, and
  HOLOSGEN HOLDINGS, LLC,

              Defendants.
  ______________________________________/

       ORDER ON PLAINTIFF’S MOTION TO STRIKE AN EXPERT WITNESS

         This matter is before the Court on Kelly A. Jordan’s (“Plaintiff”) motion to

  strike the expert witness disclosure and report of William R. Martin (“Dr. Martin”).

  [D.E. 74].     Claudio Filippone, HolosGen LLC, and HolosGen Holdings LLC

  (collectively, “Defendants”) responded on March 11, 2021 [D.E. 85] to which Plaintiff

  replied on March 18, 2021. [D.E. 87]. Therefore, Plaintiff’s motion is now ripe for

  disposition.   After careful consideration of the motion, response, reply, relevant

  authorities, and for the reasons discussed below, Plaintiff’s motion to strike Dr.

  Martin is GRANTED.1




  1     On March 8, 2021, the Court referred Plaintiff’s motion to strike to the
  undersigned Magistrate Judge for disposition. [D.E. 82].
                                           1
Case 1:20-cv-20023-RNS Document 111 Entered on FLSD Docket 04/13/2021 Page 2 of 9




                                    I.     ANALYSIS

        Plaintiff seeks to strike Dr. Martin because (1) he is not an actual rebuttal

  expert, and (2) his report is otherwise incomplete. Plaintiff says that, although

  parties may produce rebuttal experts as permitted under Fed. R. Civ. P.

  26(a)(2)(D)(ii) 2, Dr. Martin fails to meet that criteria because he does not contradict

  or rebut any arguments in Plaintiff’s expert report. Indeed, Plaintiff claims that

  there is nothing in Dr. Martin’s report that rebuts the opinions of Plaintiff’s expert

  and that Dr. Martin is masquerading as a rebuttal expert when all the evidence

  shows otherwise. See Kroll v. Carnival Corp., 2020 WL 4793444, at *5 (S.D. Fla.

  Aug. 17, 2020) (“District courts, including those in Florida, are not hesitant to

  exclude or substantially limit expert opinion testimony at trial when an expert is

  masquerading as a rebuttal expert because the attorney missed the deadline for

  expert witness disclosures and tried to cure that mistake by strategically and

  incorrectly attaching the ‘rebuttal expert’ designation to the tardily-disclosed

  expert.”) (citing cases). And if Dr. Martin is not a rebuttal expert, Plaintiff contends


  2      Rule 26(a)(2)(D) provides, in relevant part, that a rebuttal expert may be
  served to contradict or rebut evidence within thirty days after the other party’s
  disclosure:

        A party must make these disclosures at the times and in the sequence
        that the court orders. Absent a stipulation or a court order, the
        disclosures must be made:
        (i) at least 90 days before the date set for trial or for the case to be
        ready for trial; or
        (ii) if the evidence is intended solely to contradict or rebut evidence on
        the same subject matter identified by another party under Rule
        26(a)(2)(B) or (C), within 30days after the other party's disclosure.

  Fed. R. Civ. P. 26(a)(2)(D).
                                             2
Case 1:20-cv-20023-RNS Document 111 Entered on FLSD Docket 04/13/2021 Page 3 of 9




  that his report is untimely because, pursuant to the Court’s Scheduling Order, the

  deadline to produce an expert was on or before January 22, 2021.3 Because Plaintiff

  has suffered prejudice in being unable to retain a rebuttal expert to contradict Dr.

  Martin’s opinions and the time to do so has passed under the Court’s Scheduling

  Order, Plaintiff asks the Court to strike Dr. Martin.

        Plaintiff’s second argument is that, even if the Court finds Dr. Martin to be a

  rebuttal expert, his opinions are not clearly articulated nor is there is any basis on

  how he reached his conclusions. Plaintiff says, for example, that Dr. Martin failed

  to identify any facts or data that he considered, making it impossible to understand

  the opinions he seeks to render. So, even if Defendants timely disclosed Dr. Martin,

  Plaintiff concludes that his report falls far short of the requirements in Rule 26.

        Federal Rule of Civil Procedure 26(a)(2)(A) provides that “a party must

  disclose to the other parties the identity of any witnesses it may use at trial to

  present evidence under Federal Rule of Evidence 702, 703, or 705.” Fed. R. Civ. P.

  26(a)(2)(A). This disclosure must include “a written report—prepared and signed by

  the witness—if the witness is one retained or specially employed to provide expert

  testimony in the case or one whose duties as the party's employee regularly involve

  giving expert testimony.” Fed. R. Civ. P. 26(a)(2)(B). The report must also contain

  the following information: a complete statement of all the opinions the expert plans

  to express and the basis for them, the data considered by the expert in forming the


  3     The Court originally set a deadline to disclose experts for December 30, 2020,
  but the Court later extended it to January 22, 2021. [D.E. 67]. Defendants
  produced Dr. Martin on February 22, 2021, or thirty days after Plaintiff produced
  her expert.
                                             3
Case 1:20-cv-20023-RNS Document 111 Entered on FLSD Docket 04/13/2021 Page 4 of 9




  opinions, any exhibits intended to be used in summarizing or supporting the

  opinions, the experts’ qualifications including a list of all authored publications in

  the previous ten years, a list of all the other cases in which the witness testified as

  an expert during the previous four years, and a statement of the compensation the

  expert is to receive for the study and testimony in the case. See Fed. R. Civ. P.

  26(a)(2)(B)(i)-(vi).    These disclosures must be made “at the times and in the

  sequence that the court orders.” Fed. R. Civ. P. 26(a)(2)(C). “Because the expert

  witness discovery rules are designed to allow both sides in a case to prepare their

  cases adequately and to prevent surprise . . . compliance with the requirements

  of Rule 26 is not merely aspirational.” Cooper v. Southern Co., 390 F.3d 695, 728

  (11th Cir. 2004) (internal citation omitted), overruled on other grounds, Ash v. Tyson

  Foods, Inc., 546 U.S. 454 (2006).

         To    this      end,   Rule   37(c)(1)       provides   a   self-executing   sanction

  for untimely expert reports. Rule 37(c)(1) states, in relevant part, that if a party

  fails to provide the information required by Rule 26, “the party is not allowed to use

  that information or witness to supply evidence on a motion, at a hearing, or at a

  trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P.

  37(c)(1). “The burden of establishing that a failure to disclose was substantially

  justified or harmless rests on the nondisclosing party.” Mitchell v. Ford Motor Co.,

  318 F. App’x 821, 824 (11th Cir. 2009) (per curiam) (quotation omitted).                 “In

  addition to or instead of [exclusion], the court, on motion and after giving an

  opportunity to be heard: (A) may order payment of the reasonable expenses,



                                                  4
Case 1:20-cv-20023-RNS Document 111 Entered on FLSD Docket 04/13/2021 Page 5 of 9




  including attorney’s fees, caused by the failure [to disclose]; (B) may inform the jury

  of the party’s failure; and (C) may impose other appropriate sanctions.” Fed. R. Civ.

  P. 37(c).

         Substantial justification is “justification to a degree that could satisfy a

  reasonable person that parties could differ as to whether the party was required to

  comply with the disclosure request.” Ellison v. Windt, 2001 WL 118617, at *2 (M.D.

  Fla. Jan. 24, 2001) (quotation and citation omitted). A failure to timely make the

  required disclosures is harmless when there is no prejudice to the party entitled to

  receive the disclosure. See Home Design Servs. Inc. v. Hibiscus Homes of Fla.,

  Inc., 2005 WL 2465020 (M.D. Fla. Oct. 6, 2005).         The party failing to comply

  with Rule 26(a) bears the burden of establishing that its non-disclosure was either

  substantially justified or harmless. See Surety Assocs., Inc. v. Fireman’s Fund Ins.

  Co., 2003 WL 25669165 (M.D. Fla. Jan. 7, 2003).

         Here, the parties disagree on whether Dr. Martin qualifies as a rebuttal

  expert because that role is reserved for an individual that offers evidence “intended

  solely to contradict or rebut evidence on the same subject matter identified by” the

  affirmative expert of another party. Burger King Corp. v. Berry, 2019 WL 571483,

  at *2 (S.D. Fla. Jan. 8, 2019) (quoting Fed. R. Civ. P. 26(a)(2)(D)(ii)). There is no

  need to resolve that issue because – even if we assume that Dr. Martin qualifies as

  a rebuttal expert and that Defendants timely served his report in compliance with

  the Court’s Scheduling Order – the report itself is woefully inadequate.




                                            5
Case 1:20-cv-20023-RNS Document 111 Entered on FLSD Docket 04/13/2021 Page 6 of 9




         Dr. Martin’s expert report is nine pages long and it enumerates on the first

  page that it complies with all the requirements under Rule 26. But, upon closer

  inspection, many of the items listed are found nowhere in the report itself. Dr.

  Martin says, for example, that a statement of his opinions is set forth in the

  attached report. It is unclear, however, where those opinions are located. And

  Plaintiff should not be tasked with relying on guesswork and speculation when

  reviewing an expert report.     Indeed, after taking an independent review of Dr.

  Martin’s report, the Court is still uncertain as to his opinions.       Plaintiff called

  attention to this shortcoming in the motion to strike but Defendants sidestepped

  any mention of it in their response. The reason Defendants might have abandoned

  any opposition to this argument is because the report is confusing and lacking in

  clarity. And the failure to respond specifically to an argument raised in a motion is

  a sufficient reason, by itself, to grant the relief requested. See, e.g., West Coast Life

  Ins. Co. v. Life Brokerage Partners LLC, 2009 WL 2957749, at *11 (S.D. Fla. Sept. 9,

  2009) (“Plaintiff failed to respond to Defendant PVA’s motion to dismiss Count 11,

  which alone constitutes grounds for the Court to dismiss this count by default.”)

  (citing S.D. Fla. L.R. 7.1).

         That is not, however, the only problem with Dr. Martin’s expert report. He

  says that his report includes all the necessary facts and data, and he identifies some

  of the documents he considered by filename. That is insufficient because, for a case

  where Defendants have produced approximately 17,000 documents, it is impossible

  to discern the items that Dr. Martin reviewed.          But, even if Dr. Martin had



                                             6
Case 1:20-cv-20023-RNS Document 111 Entered on FLSD Docket 04/13/2021 Page 7 of 9




  adequately identified these documents, it is still unclear what facts or data he

  considered because that information is found nowhere in his report. And neither

  Defendants nor Dr. Martin give any clarity as to where the relevant information is

  located. The only conclusion to draw is that Dr. Martin’s report fails to meet several

  requirements under Rule 26 because his opinions are unclear (to the extent they

  exist), and the data and facts are missing.     Thus, the report fails in numerous

  respects and provides additional reasons for granting the relief requested.        See

  Romero v. Drummond Co., 552 F.3d 1303, 1324 (11th Cir. 2008) (“The plaintiffs

  failed to provide any sufficient disclosures ‘as required by Rule 26(a),’ before the

  deadline, so they could not offer any expert witnesses at trial.”) (citing Fed. R. Civ.

  P. 37(c)(1)).

         The only question now is what remedy is appropriate for Defendants’ failure.

  Plaintiff says that she will be prejudiced if Defendants are allowed to re-serve Dr.

  Martin’s expert report because she will not have sufficient time to identify, retain,

  and disclose a rebuttal expert to contradict Dr. Martin’s testimony. Plaintiff is also

  concerned with giving Defendants additional time because the deadline to complete

  expert discovery passed on March 8, 2021, the deadline to file pretrial motions

  expired on March 23, 2021, and the trial date is set for May 24, 2021.

         Plaintiff’s arguments are well taken, in large part, because Defendants had

  the burden to show substantial justification or harmlessness and completely failed

  to do so. See Okupaku v. Am. Airlines, Inc., 2007 WL 3511917, at *1 (S.D. Fla. Nov.

  14, 2007) (“Plaintiff bears the burden to show that substantial justification exists



                                            7
Case 1:20-cv-20023-RNS Document 111 Entered on FLSD Docket 04/13/2021 Page 8 of 9




  for the Court to allow these experts to testify despite their late disclosure, or that

  the failure to timely disclose them is harmless to Defendant.”) (citing Fed. R. Civ. P.

  37(c)(1); Prieto v. Malgor, 361 F.3d 1313, 1318 (11th Cir. 2004)). In fact, Defendants

  never even made an attempt to meet their burden; they simply focused on whether

  Dr. Martin qualifies as a rebuttal expert. But, for the reasons already discussed,

  the failure to comply with Rule 26 is the most obvious shortcoming in Dr. Martin’s

  report.

        The Court is therefore left without a single justification to provide Defendant

  additional time to make the corrections to Dr. Martin’s expert report and to re-serve

  it in compliance with Rule 26. And although the trial date of May 24, 2021 is

  subject to change because of the District’s Administrative Orders in response to the

  COVID-19 pandemic, that would require the extension of several deadlines (i.e.

  discovery, pretrial motions) that have now passed.     Either way, the burden rested

  with Defendants to show substantial justification or harmlessness and Defendants

  neglected to do so. See Mitchell v. Ford Motor Co., 318 F. App’x 821, 825 (11th Cir.

  2009) (“The burden of establishing that a failure to disclose was substantially

  justified or harmless rests on the nondisclosing party.”) (quoting Leathers v. Pfizer,

  Inc., 233 F.R.D. 687, 697 (N.D. Ga. 2006)). We therefore see no reason why we

  should allow Defendants to re-serve an expert report if they never requested that

  relief nor made any attempt to show that their failure was harmless or

  substantially justified.   Accordingly, Plaintiff’s motion to strike Dr. Martin is

  GRANTED.



                                            8
Case 1:20-cv-20023-RNS Document 111 Entered on FLSD Docket 04/13/2021 Page 9 of 9




                               II.   CONCLUSION

        For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

  Plaintiff’s motion to strike Dr. Martin is GRANTED.

        DONE AND ORDERED in Chambers at Miami, Florida, this 13th day of

  April, 2021.

                                             /s/ Edwin G. Torres
                                             EDWIN G. TORRES
                                             United States Magistrate Judge




                                         9
